DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 06/18/2021 is/are being considered by the examiner.
Claims 1-5, 8-12 are pending:
Claims 6, 7 are canceled

The amendment filed 06/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Fig5a-c
Added zero point on y-scale is not supported by the specification
Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are partially persuasive. Some of the drawing objections of record has been withdrawn. See section below for details.
Applicant asserts, page 7, that shading is mandatory to show the pressure variations.
The office agrees that shading could potentially show the structure discussed by applicant, however due to the small size of the view in combination with the indistinct shading presented, the resultant view is unclear.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered. 
Inconsistent antecedent basis indication for a given term
Claim 1 objection withdrawn

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are mostly persuasive.  The majority of the 35 USC 112b rejections of record has been withdrawn. See below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Roux (FR 3 004 749) have been fully considered. 
Applicant asserts, pages 8-9, that while Roux discloses, in particular page 6 of translation, adjusting the skeleton angle of blades 16 and arms 12, Roux does not teach the skeleton angle of pylon/tower 14.
As discussed in the interview and as expanded upon in the instant response, the office agrees with Applicant. The blade listing of 114.sub3. in multiple locations of page 6 of the translation of Roux appears to be most likely a typo from Roux itself – see P12L21,27,31 of the original specification in French of Roux – and not a disclosure of the pylon having the discussed adjusted skeleton angle.


Drawings
The drawings are objected to because
Fig2a
Lines lack sufficiently dense and dark, uniformly thick and well-defined strokes, which impedes the clear reading of the drawing 
Fig2c
Shading impedes the clear reading of the drawing
Greyscale legend is not arranged in ascending/descending degree of greyscale, and thus it is impossible to understand or identify a particular value for a given location in the drawing to the given legend
Structure is unknown from the drawing
Fig5a-c
Y-axis is missing scaling values
Legend is missing to identify the different ‘curves’ on the graphs
It is unclear what angle corresponds to “angle” on the y-axes
Fig6a/b
Shading of parts impedes the clear reading of the drawing to the point that the structure shown is unknown
Structure is unknown from the drawing
Fig7a/b
Shading of parts impedes the clear reading of the drawing to the point that the structure shown is unknown
Structure is unknown from the drawing
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 


Claim Objections
Claims are objected to because of the following informalities:  
Throughout
Maintain consistent application of antecedent indication terms (“the” and “said”) for given terms
Ex. “the pylon” vs “said pylon”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 8-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 1
L8-10, “a mass of the arm is greater than a mass of the blade, and a mass of the pylon is greater than the mass of the arm” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of any particular mass or weight or even a particular material for the blades or pylons or arms, nor a comparison of mass relative to the three corresponding structures.
Claims dependent on a rejected claim are rejected based on dependency


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 8-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L6, limitation “is not a pylon” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation invokes a new antecedent basis for the term or if the cited limitation depends upon the antecedent basis provided in L5
The office notes that amendment of “is not [[a]] the/said (depending on consistency amendment per the corresponding objection above) pylon” would overcome the instant rejection
Claims dependent on a rejected claim are rejected based on dependency.


Allowable Subject Matter
Claim 1-5, 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and the formal matter objections set forth above in this Office action.
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a mass of the arm is greater than a mass of the blade, and a mass of the pylon is greater than the mass of the arm, wherein said pylon is defined by a pylon skeleton angle having, at a trailing edge of said pylon, a trailing value between 5 [degree symbol] and 13 [degree symbol] with respect to a longitudinal axis of the turbine engine, said pylon skeleton angle at the trailing edge being oriented so as to cause an orientation of a suction side of said pylon to tend forward the longitudinal axis of the turbine engine,” in combination with the remaining limitations of the claim.
Claims 2-5, 8-12 would be allowable based on dependency on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745        

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747